IN THE SUPREME COURT OF FLORIDA JANUARY TERM A.D. 1939
From and after May 1, 1939, Rule 34 shall be and become effective as a Rule of this Court and shall read as follows:
On and after May 1, 1939, it shall be competent for this Court, by certiorari, to require that there be certified to it for review and determination, with the same power and authority and with like effect as if brought up by direct appeal, any interlocutory decree rendered by a Circuit Court in this State sitting in Chancery. It is accordingly required that beginning with May 1, 1939, all appeals from interlocutory decrees as authorized by Section 4961, Compiled General Laws of 1927, shall be prosecuted to this Court by certiorari in the manner provided by Rule 27 of the Rules of this Court.
If on examination of the petition and the record, it affirmatively appears that the appeal is frivolous, was not taken in good faith, was taken for delay, or is without substantial merit, the writ will be denied or if having been issued, it will be quashed without Opinion and the cost imposed on petitioner. Opinions on such appeals will be written only when required to settle the law of the case or when shown to be essential or necessary as a guide to the Court and litigants in subsequent steps in the cause.
Approved April 30, 1939.
All motions shall be heard at 9:30 on Monday mornings, except in emergency when the members of the Court unanimously agree to hear them at some other time.
This rule shall take effect May 1, 1939.
 *Page 1